DETAILED ACTION
Automated Vehicle Floor Mat Machine
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 13 disclose that the timer controls operation of vacuum unit, where the timer stops the operation of the vacuum unit at the end of the operational period of time to terminate the suction in vacuum manifold, and stops the operation of the drive assembly, feed roller and brush roller. In claim 1 and 8 it is disclosed that timer can control suction in vacuum manifold, stop operation of drive assembly, feed roller and brush roller ,and terminate operation of each device at the end of operational period.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6-9,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 7624471 B1) in view Murphy (US 20140020723 A1).
Regarding claim 1, Bae teaches 
a housing structure (body 4, figure 1) including a first housing portion (figure 1) having an interior mat vacuum chamber (vacuum chamber 34 outside space , figure 1) col 3 lines 67- col 4 lines 4);
the first housing portion including an elongate slot opening defining an open mouth (entrance opening 8, figure 1) for receiving a vehicle floor mat therethrough, and the open mouth communicating with the interior mat vacuum chamber (col 4 lines 1-4);
a rotatable feed roller (guide rollers 38 and 40, figure 1) within the interior mat vacuum chamber and supported on an axle defining a longitudinal rotational axis of the feed roller;
a rotatable brush roller (driving roller 26, figure 1) within the interior mat vacuum chamber and including an arrangement of radiating bristles (brush roller 28, figure 1), and the brush roller supported on an axle defining a longitudinal rotational axis of the brush roller that is parallel to the longitudinal rotational axis of the feed roller, and the feed roller and the brush roller being supported and maintained in spaced relation to provide a gap (figure 1) between the feed roller and the brush roller for passage of the floor mat there through between the feed roller and the brush roller so that the feed roller engages one side of the vehicle floor mat and the brush roller engages an opposite carpet side of the vehicle floor mat;
a vacuum manifold (see figures 2, 10-13) within the interior mat vacuum chamber and positioned below the brush roller, and including an elongate trough (see figure 1) with an open top, and the elongate trough partially surrounding the brush roller so that bristle ends of the arrangement of radiating bristles extend above the open top of the elongate trough of the vacuum manifold;
the vacuum manifold further including a vacuum connection port (hose 74, figure 1) for connection to a vacuum source (vacuum generation device 72, figure 1) to provide suction within the vacuum manifold, and throughout the open elongate trough;
a drive assembly (motor 12, figure 1) for drivingly rotating the brush roller and the feed roller; and
However, Bae fails to teach timer for controlling an operational period of time of the vehicle floor mat vacuum machine including start and stop of the drive assembly and initiation and termination of suction in the vacuum manifold created by the vacuum source, wherein rotation of the feed roller and the brush roller is simultaneously started with the initiation of suction in the vacuum manifold at the beginning of the operational period of time and rotation of the feed roller and the brush roller is simultaneously stopped with the termination of suction in the vacuum manifold at the end of the operational period of time.
	Murphy teaches a mat cleaning system where the system can include process logic control system, where system controls drive motor, fluid application UV light access panels fluid and run time (para 0042-0043).

	Regarding claim 2, modified Bae teaches vacuum source is a central vacuum system (see vacuum generating device 72; col 6 lines 53- lines 65).
	Regarding claim 6, modified Bae teaches a vacuum unit contained within the housing structure (see figure 1).
	Regarding claim 7, modified Bae teaches the timer is structured for controlling operation of the vacuum unit during the operation period of time and, wherein the timer stops operation of the vacuum unit at the end of the operational period of time to terminate suction in the vacuum manifold and simultaneously stopping operation of the drive assembly, including the rotation of the feed roller and the brush roller (see para 0042-0043 of murphy).
	Regarding claims 8-9,12-13, modified Bae teaches all the elements addressed in claims 8-9, 12-13, it is noted claims 1-2, 6-7 and 8-9, 12-13 share most of same claimed features, therefore same rejection applies.  Additionally, modified Bae teaches a drive (see Bae col 8 lines 37 – 65) disclosed in claim 8.
Claims 3-5,10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 7624471 B1) in view Murphy (US 20140020723 A1) further in view Diaz (US 6102054).
Regarding claim 3, Bae as modified by Murphy teaches all the limitations discussed above but fails to teach a solenoid-controlled valve between the vacuum manifold and the central vacuum system and the solenoid-controlled valve being controlled by the timer, and the solenoid- controlled valve opening at the start of the operational period of time to provide suction in the vacuum manifold, and the solenoid-controlled valve closing at the end of the operational period of time to terminate suction in the vacuum manifold.
Diaz teaches a solenoid valve for screen and mat cleaning apparatus (see solenoid valve 76b, figure 2; col 6 lines 9-30, 50-52) that control by control system that has timer (see figure 2 and 4)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modify Bae’s mat cleaning assembly to include solenoid valve. This modification would help prevent damage to the mat cleaning assembly, and make sure it runs safely and allow the assembly to be more reliable. 
(see Bae col 8 lines 37 – 65).
Regarding claim 5, further modified Bae teaches includes an arrangement of gears for rotating the feed roller in a direction of rotation that is opposite to a direction of rotation of the brush roller (col 8 lines 63- col 9 lines 65; see and lower gears 138 and 142, chain gears 144, 148, 150, 152, 154).
Regarding claims 10-11, further modified Bae teaches all the elements addressed in claim 10-11 it is noted claims 3-5 and 6-8 share the same claimed features, therefore same rejection applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723